Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 1 of 24 PageID #:680




                                             EXHIBIT A
        Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 2 of 24 PageID #:681




Firm Resume
                                                                        
                                                                        
Girard Sharp is a national litigation firm representing plaintiffs in   Partners
                                                                                      DanielGirard p.2
class and collective actions in federal and state courts, and in                      DenaSharp       p.4
arbitration matters worldwide. The firm serves individuals,                           AdamPolk        p.5
institutions and business clients in cases involving privacy,                         JordanElias    p.6
consumer protection, securities, antitrust and whistleblower laws.      ScottGrzenczyk p.7
                                                                        Associates
Our clients range from individual consumers and small businesses                      MakennaCoxp.7
to Fortune 100 corporations and public pension funds. We have                          SimonGrille     p.8
recovered over a billion dollars on behalf of our clients in class                     ManiGoehringp.8
actions and non-class cases. In addition to litigation, our firm also                  JimmyRichardsonp.8
provides consulting and strategic counseling services to                               TrevorTan       p.9
institutional clients and professionals in securities litigation,                      PeterTouschnerp.9
                                                                                       TomWatts              p.9
corporate governance and international business matters. We are                        ErikaGarcia           p.10
committed to achieving favorable results for all of our clients in                     SylvainFrayer         p.10
the most expeditious and economical manner possible.                                   DeirdreRoney          p.10
                                                                        OfCounsel
Girard Sharp has been distinguished as a Tier 1 law firm for                           MichaelDanko p.11
plaintiffs’ mass tort and class action litigation in the “Best Law                     KristineMeredithp.11
Firms” list in the survey published in the U.S. News & World
Report’s Money Issue. The National Law Journal (NLJ) has
named Girard Sharp to its elite “Plaintiffs’ Hot List,” a selection
of top U.S. plaintiffs’ firms recognized for wins in high-profile       PrivacyViolations                   p.12
cases. Girard Sharp LLP was selected as the 2019 Elite Trial            DeceptiveTradePracticesp.14
Lawyers winner in the category of Insurance Litigation and a            DefectiveProductsp.16
finalist in Consumer Protection Litigation, Pharmaceutical              OtherConsumerMattersp.17
Litigation, and Products Liability Litigation.                          Securities&FinancialFraudp.20
                                                                        MassTortp.22
                                                                        Antitrust                                 p.22
Nine of the firm’s attorneys have been selected as Northern             GovernmentReform                         p.23
California Super Lawyers and Rising Stars. Two of the firm’s            
senior attorneys, Daniel Girard and Michael Danko, have been
recognized among the “Top 100 Super Lawyers” in Northern
California, and were selected by their peers for inclusion in The
Best Lawyers in America. Best Lawyers also designated Mr. Girard as
the 2013 “Lawyer of the Year” in San Francisco for class action
litigation. Mr. Girard has earned an AV-Preeminent rating from
Martindale-Hubbell, recognizing him in the highest class of
attorneys for professional ethics and legal skills.
      Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 3 of 24 PageID #:682



ATTORNEYS

Partners


       Daniel Girard serves as the firm’s managing partner and coordinates
the prosecution of the various consumer protection, securities, and antitrust
legal matters handled by the firm. Under Daniel Girard’s leadership, Girard
Sharp has become one of the most respected and experienced class action
law firms in the United States. Dan believes that, too often, our legal system
favors companies and financial institutions over ordinary people. He
founded the firm to provide individuals who work hard and play by the rules
the same focused, dedicated representation enjoyed by corporations, banks,
and insurance companies.

       Dan is frequently appointed by courts to lead major complex cases.
For example, he served as a lead lawyer for securities investors following the
collapse of investment bank Lehman Brothers and oil and gas producer
Provident Royalties. He served as lead counsel for commodities investors following the failure of the
Peregrine Financial Group. Dan has successfully prosecuted numerous cases for violations of consumer
fraud, predatory lending, and unfair competition laws.

        Dan’s current case work includes serving as sole lead counsel in the United States Office of Personnel
Management Data Breach class action and in the Woodbridge Investments Litigation, as co-lead counsel in the
Intuit Free File Litigation, and as a member of the leadership team in the USC Student Health Center
Litigation.

       Dan’s past and present clients include the California Teachers Retirement System, the Kansas
Public Employees Retirement System, the American Federation of Government Employees, Fireman’s
Fund Insurance Company, Allianz Life Insurance Company, Nu Skin International Inc., and celebrity
photographer Gunter Sachs.

       Dan has served on several United States Judicial Conference committees. He was appointed by
Chief Justice William H. Rehnquist to the United States Judicial Conference Advisory Committee on
Civil Rules and served from 2004 through 2010. Chief Justice John G. Roberts appointed Dan to the
Standing Committee on Practice and Procedure in 2015 and reappointed him to a second term in 2018.

       Dan also serves as a member of the Council of the American Law Institute. In addition, he has
served as a member of the faculty on several Federal Judicial Programs for federal judges. Dan served on
the Advisory Board for the Duke Law School Center for Judicial Studies and the Institute for the
Advancement of the American Legal System. He is a member of the Business Law Section of the
American Bar Association. He is past Chair of the Business Law Section’s Subcommittee on Class
Actions, Co-Chair of the Business and Corporate Litigation Committee’s Task Force on Litigation
Reform and Rule Revision, and Vice-Chair of the Business and Corporate Litigation Committee.

       Dan’s article, Limiting Evasive Discovery: A Proposal for Three Cost-Saving Amendments to the Federal


GIRARDSHARPFIRMRESUME                                                                 Page2of23
      Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 4 of 24 PageID #:683



Rules, 87 Denver Univ. L. Rev. 473 (2010), proposed several rule amendments that were ultimately
adopted in Federal Rule of Civil Procedure 34(b)(2). Other published articles include: Managez
efficacement vos litiges d’affaires, Extrait du magazine, Décideurs N°121, November 2010, Stop Judicial
Bailouts, The National Law Journal, December 1, 2008, and Billions to Answer For, Legal Times,
September 15, 2008. His speaking engagements include the following: Panelist for Class Action Settlements
and Discovery presentations, HB Litigation Conferences, May 3, 2016; Panelist for Data Breach & Privacy
presentation, HB Litigation Conferences, February 11, 2016; Panelist for “Hello ‘Proportionality,’ Goodbye
‘Reasonably Calculated,’” Joint Conference of ABA Section of Litigation and Duke Law Center for
Judicial Studies, January 28, 2016; Invited Participant in Special MDL Conference, Duke Law Center for
Judicial Studies, October 8, 2015; Co-panelist with Judge James P. O’Hara on Discovery Amendments to Federal
Rules of Civil Procedure; Kansas City Metropolitan Bar Association, D. Kan., and W. D. of Mo.,
September 17, 2015; Panelist in Private Breakfast Seminar on Class Action Risk Mitigation Strategies, Lazareff
LeBars, September 22, 2015; Invited Participant on Judicial Conference Advisory Committee on Civil Rules,
Rule 23 Mini- Conference, September 11, 2015; Attorney Faculty in Managing Complex Litigation Workshop
for US District Judges, Federal Judicial Center, August 25, 2015; Moderator and Panelist on panels addressing
proposed Rule 23 amendments, Class Action Settlement Conference, Duke Law Center for Judicial Studies,
July 2015; Panelist on Role of Consumer Class Actions in the Herbal Supplements Industry, HarrisMartin’s
MDL Conference: Herbal Supplements Litigation, May 27, 2015; Panelist on Transferee Judge Case
Management; Multidistrict Litigation Institute, Duke Law Center for Judicial Studies, April 9-10 2015;
Roundtable Participant on Settlement Class Actions, George Washington University Law School, April 8,
2015; Lessons from Recent Data Breach Litigation, Western Trial Lawyers, February 26, 2015; Speaker in
Privacy & Cybersecurity Webinar, State Bar of California, February 24, 2015; Panelist on Preservation Issues,
Proportionality Discovery Conference, Duke Law Center for Judicial Studies, November 13-14, 2014;
Roundtable Participant on Public and Private Enforcement after Halliburton, ATP and Boilermakers, Duke Law
Center for Judicial Studies, September 26, 2014; Co-panelist on Consolidation and Coordination in Generic
Drug Cases, HarrisMartin’s Antitrust Pay for Delay Conference, September 22, 2014; Guest Lecturer on
Civil Litigation Seminar, UC Berkeley, Hastings School of Law, September 18, 2014; Panel Moderator on
Selection and Appointment of Plaintiffs’ Steering Committee, MDL Best Practices, Duke Law Center for
Judicial Studies, September 11-12, 2014; Panel on Shareholder Class Action Lawsuits under the New
Companies Act, Joint Conference of the Society of Indian Law Firms and the American Bar Association,
Delhi, India, February 14-15, 2015; Panelist on Symposium on Class Actions, University of Michigan Law
School Journal of Law Reform, March 2013; Co-taught Seminar on Class Actions and Complex Litigation,
Duke University Law School, January 2013; Recent Developments in U.S. Arbitration Law, Conference on
Business Law in Africa, Abidjan, Côte d’Ivoire, October 2012; Bringing and Trying a Securities Class Action
Case, American Association for Justice 2012 Annual Convention, July 2012; Panel on Class Actions, U.S.
Judicial Conference Standing Committee on Rules of Practice and Procedure, Phoenix, January 2012;
Panel on Paths to (Mass) Justice, Conference on Globalization of Class Actions and Mass Litigation, The
Hague, December 2011; Contentieux et Arbitrage International: les bons réflexes à acquérir (Litigation and
International Arbitration: acquiring the right reflexes), Paris, France, March 2011; Panel on Proposals for Rule
Amendments and Preservation Obligations, U.S. Judicial Conference Advisory Committee on Rules of
Practice and Procedure, January 2011.

       Dan has served as a guest lecturer on class actions and complex litigation at the UC Davis School
of Law, UC Berkeley School of Law, UC Hastings College of the Law, Vanderbilt Law School and
Stanford Law School. Dan has been consistently honored as a Northern California Super Lawyer (2007-
2018). He was educated in France as well as the United States and is fluent in French.


GIRARDSHARPFIRMRESUME                                                                  Page3of23
      Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 5 of 24 PageID #:684




       Dena Sharp is a problem solver who simplifies even the most
complicated issues in class action litigation. Dena currently serves as co-lead
counsel in the In re Juul Labs Inc. multidistrict litigation in the Northern
District of California. She also represents prescription drug purchasers as co-
lead counsel in the In re Restasis Antitrust Litigation and serves as a member of
the End-Payer Steering Committee in the In re Generic Pharmaceuticals Pricing
Antitrust Litigation. In addition, Dena represents clients of a fertility center
whose eggs and embryos were affected by a freezer tank malfunction in San
Francisco.

       As co-lead counsel in In re Lidoderm Antitrust Litigation, a “pay-for
delay” antitrust case that settled for $104.75 million on the eve of trial, Dena
worked with her team to win class certification, defeat summary judgment, and obtain the largest
recovery for a class of end-payers in similar federal litigation
in more than a decade. She has also played a key role in a variety of other high-profile cases, including
representing investors in litigation arising from Lehman Brothers’ bankruptcy and in matters involving
Ponzi schemes and accounting fraud.

     The National Law Journal has recognized Dena as an “Elite Woman of the Plaintiffs’ Bar” for two
consecutive years, honoring her as one of only a handful of lawyers nationwide who has “consistently
excelled in high-stakes matters on behalf of plaintiffs” over the course of her career. Dena was honored
as a Northern California Rising Star from 2009 to 2016 and has been recognized as a Northern
California Super Lawyer since 2017.

        Outside the courtroom, Dena is co-author of the widely cited Sedona Principles: Best Practices and
Principles for Electronic Document Production (Third Edition). She serves on the board of directors of the
Impact Fund, a public interest nonprofit, and as vice chair of the Advisory Council for the Duke Law
School Center for Judicial Studies. An editor of the Duke Law Proportionality Guidelines and Best Practices,
Dena is also co-author of a chapter in a forthcoming ABA book on class action practice and strategy. In
2018, Dena was elected to the American Law Institute. Dena also routinely speaks on issues pertaining
to civil procedure and electronic discovery. Most recently she served as co-chair and a faculty member of
the Fourth Annual Judicial Training Symposium for Federal Judges, a conference co-hosted by the
Federal Judicial Center and Electronic Discovery Institute.

       A first-generation American, Dena is fluent in Spanish and German.




GIRARDSHARPFIRMRESUME                                                               Page4of23
      Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 6 of 24 PageID #:685



        Adam Polk is a partner at Girard Sharp who takes a client-focused
approach to each matter he handles. A devoted advocate, Adam rolls up his
sleeves and does whatever it takes to give each of his clients the high-quality
representation they deserve. Concentrating his practice on complex
consumer, securities, and antitrust class actions, Adam’s experience covers
all aspects of civil litigation, from initial case investigation and complaint
preparation through discovery and trial.

        Adam serves as co-lead counsel in an ongoing consumer protection
action concerning defective batteries in Subaru vehicles, In re Subaru Battery
Drain Litigation. Adam also is serving as lead counsel in Bentley v. LG
Electronics U.S.A. Inc. and Sosenko v. LG Electronics U.S.A. Inc., class actions
alleging that LG’s refrigerators are defective and prone to premature failure,
and as an executive committee member in In re Allergan Biocell Textured Breast Implant Products Liability, a
multidistrict litigation centering on allegedly defective breast implants pending in the District of New
Jersey. In addition, Adam currently serves on the lead counsel team and is running day-to-day litigation
in In re Pacific Fertility Center Litigation, a product defect class action related to the alleged failure of an
IVF tank holding human eggs and embryos. Recently as well, Adam served on the lead counsel teams in
In re Nexus 6P Products Liability Litigation and Weeks v. Google, LLC, two consumer class actions against
Google relating to defective mobile phones, which resolved for a combined $17 million. Adam was also
instrumental in several recent matters that have resolved favorably for his clients, including In re Sears
Holdings Corporation Stockholder and Derivative Litigation ($40 million settlement) and Daccache v. Raymond
James Financial, Inc. ($150 million partial settlement).

     Before joining the firm, Adam externed for the Honorable Sandra Brown Armstrong and the
Honorable Claudia Wilken, of the U.S. District Court for the Northern District of California.

        Adam is chair of the American Bar Association’s Class Action and Derivative Suits committee,
for which he is a frequent contributor of content regarding emerging issues in class action litigation. His
articles include: Ninth Circuit: Central District of California’s 90-Day Deadline to Move for Class Certification
Incompatible with Rule 23, ABA Practice Points, October 2018, Fourth Circuit, No Presumption of Timeliness
Where One Class Action Plaintiff Moves to Intervene in Another Class Action Prior to the Opt-Out Deadline, ABA
Practice Points, July 2018, California Supreme Court: Unnamed Class Members Must Intervene or Move to
Vacate to Gain Right to Appeal Class Settlements, ABA Practice Points, May 2018, Tilting at Windmills:
Nationwide Class Settlements After In re Hyundai and Kia Fuel Economy Litigation, ABA Section of Litigation,
Class Actions & Derivative Suits, February 2018 (co-author), “Ninth Circuit.” Survey of Federal Class Action
Law, ABA 2018 (co-author), Ninth Circuit: No Formal Motion for Reconsideration Needed to Toll 23(f)
Deadline, ABA Practice Points, September 2017, Eighth Circuit Clarifies CAFA’s Local-Controversy Exception
Applies to Local Citizens, Not Mere Residents, ABA Practice Points, May 2017, Shrink-Wrap Arbitration
Clauses Must Be Conspicuously Displayed: Ninth Circuit, ABA Practice Points, April 2017, Predispute
Arbitration Clauses Targeting Public Injunctive Relief Are Unenforceable: CA Supreme Court, ABA Practice
Points, April 2017, Ninth Circuit: Cy Pres Awards Must be Tailored to Plaintiffs’ Claims to Justify a Class Action
Release, ABA Practice Points, February 2017, Rule 23 Does Not Include an ‘Administrative Feasibility
Requirement: Ninth Circuit, ABA Practice Points, January 2017.

       Adam has been selected by his peers as a Northern California Super Lawyer, Rising Star, each
year since 2013.

GIRARDSHARPFIRMRESUME                                                                    Page5of23
      Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 7 of 24 PageID #:686



        Jordan Elias, a partner in the firm, represents consumers and small
businesses injured by corporate violations. He has pursued civil claims against
monopolists, price-fixing cartels, oil and tobacco companies, and the nation’s
largest banks. Over the past decade, Jordan has also taken on pharmaceutical
companies for collusion leading to inflated prescription drug prices.

        Jordan served as head writer for the plaintiffs in the wrongful death
cases arising from sudden unintended acceleration of Toyota vehicles. He was
the primary author of the plaintiffs’ briefs in the California Supreme Court in
the landmark Cipro “pay-for-delay” antitrust case, and gained a reversal for the
plaintiff in Pavoni v. Chrysler Group, LLC, 789 F.3d 1095 (9th Cir. 2015). Jordan
also spearheaded the appeal in In re U.S. Office of Personnel Management Data
Security Breach Litigation, 928 F.3d 42 (D.C. Cir. 2019), where the court
reversed the dismissal of a case brought on behalf of 21.5 million federal government workers whose
sensitive private information was hacked. More recently, Jordan argued the successful appeal in
Velasquez-Reyes v. Samsung Electronics America, Inc., No. 17-56556 (9th Cir. Sept. 17, 2019), where the
Ninth Circuit held that Samsung could not compel individual arbitration of false advertising claims even
though its smartphone packaging had an arbitration clause.

       Jordan received a California Lawyer Attorney of the Year (CLAY) award in 2016. He has been
recognized as a Northern California Super Lawyer, Appellate, since 2014. A former chief arbitrator for
the San Francisco Bar Association’s attorney-client fee disputes program, Jordan now serves as the
program’s vice-chair.

        In 2017, Jordan was elected to the American Law Institute. He authored the Supreme Court
chapter, and co-authored the Ninth Circuit chapter, in the American Bar Association’s Survey of Federal
Class Action Law. He also co-authored the chapter on antitrust standing, causation and remedies in
California State Antitrust and Unfair Competition Law (Matthew Bender 2019), the chapter on jurisdiction
and preemption in California Class Actions and Coordinated Proceedings (Matthew Bender 2015), and the
chapter on CAFA exceptions in The Class Action Fairness Act: Law and Strategy (ABA 2013). Jordan wrote
the law review articles Course Correction—Data Breach as Invasion of Privacy, 69 Baylor L. Rev. 574 (2018),
Cooperative Federalism in Class Actions, 86 Tenn. L. Rev. 1 (2019), and The Ascertainability Landscape and the
Modern Affidavit, 84 Tenn. L. Rev. 1 (2017). His bar journal articles include “Putting Cipro Meat on
Actavis Bones,” 24 No. 2 Competition 1, State Bar of California (2015), “Does Bristol-Myers Squibb Co. v.
Superior Court Apply to Class Actions?” ABA Section of Litigation, Class Actions & Derivative Suits (Feb. 25,
2020) (co-author), and “Tilting at Windmills: Nationwide Class Settlements After In re Hyundai and Kia
Fuel Economy Litigation,” ABA Section of Litigation, Class Actions & Derivative Suits (Feb. 28, 2018) (co-
author).

        Jordan was awarded the Field Prize in the humanities at Yale College, where he was an all-Ivy
League sprinter. While attending Stanford Law School, he served on the law review and externed for the
Honorable Charles R. Breyer of the Northern District of California. After law school, Jordan clerked for
the late Judge Cynthia Holcomb Hall of the Ninth Circuit Court of Appeals. He then defended
technology companies in securities and intellectual property cases at Wilson Sonsini Goodrich & Rosati,
which honored him with the John Wilson Award for winning asylum for refugees from Haiti and
Indonesia. Before joining Girard Sharp in 2015, Jordan practiced for seven years at Lieff Cabraser
Heimann & Bernstein.

GIRARDSHARPFIRMRESUME                                                                 Page6of23
      Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 8 of 24 PageID #:687



        Scott Grzenczyk dedicates his practice to representing plaintiffs in
antitrust and consumer protection matters. He has wide-ranging experience in
all aspects of complex litigation and has served as a member of leadership
teams that have recovered hundreds of millions of dollars for the firm’s clients.
Scott brings a tireless work ethic and a practical, results-oriented approach to
his cases.

       For several years, Scott has represented union health and welfare funds
in cases alleging that large, multinational drug companies illegally inflated the
price of prescription drugs. Scott has helped achieve precedent-setting
recoveries, including a $104.75 million settlement shortly before trial in a case
concerning the prescription drug Lidoderm. He also plays a key role in the
firm’s work in the In re Restasis Antitrust Litigation and In re Generic Pharmaceuticals Antitrust Litigation
matters.

      Scott led the firm’s litigation efforts in a class action filed by native inhabitants of Guam bringing
due process and equal protection claims against the government of Guam. He also has a track record of
successfully representing consumers, including car and cell phone purchasers, in cases involving fraud
and unfair business practices. During law school, Scott successfully argued a precedent-setting
immigration case before the U.S. Court of Appeals for the Ninth Circuit. He has been honored as a
Rising Star by Northern California Super Lawyers every year since 2013.

Associates


      Makenna Cox handles electronic discovery and other matters in
complex class action litigation, including consumer protection cases against
some of the nation’s largest corporations.

       Before joining Girard Sharp, Makenna advocated for musicians’ rights
and co-authored comments filed with the Federal Communications
Commission. She worked during law school at an appellate firm in Los
Angeles.

       Makenna served as Senior Production Editor on the Loyola of Los
Angeles Entertainment Law Review. She received her B.A. with honors from the
University of San Francisco.




GIRARDSHARPFIRMRESUME                                                                     Page7of23
      Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 9 of 24 PageID #:688



       Simon Grille is committed to seeking justice for individuals harmed by
corporate wrongdoing. He represents plaintiffs in class and complex litigation
concerning consumers’ rights and financial fraud. He has taken a lead role in
consumer class actions against some of the largest technology companies in the
world. Simon has been named a Rising Star by Super Lawyers since 2017.

       Simon approaches each case with an unwavering commitment to
obtaining the best possible outcome for his clients. A creative problem-solver,
Simon welcomes the challenges of complex civil litigation. He has substantial
experience in all aspects of civil litigation.

       Before joining Girard Sharp, Simon worked at a prominent Bay Area
law firm, where he represented victims of toxic exposure in complex civil litigation. He also has
experience working in-house at a multinational company and as an extern for the Honorable Arthur S.
Weissbrodt of the United States Bankruptcy Court for the Northern District of California.


         Mani Goehring strives to provide clients with prompt attention,
reliable guidance, and excellent outcomes. She represents consumers in class
action and other complex litigation seeking to hold companies and institutions
accountable when they engage in misconduct. From intake to resolution,
Mani knows that responsiveness and tenacity are key to obtaining favorable
results.

        Mani previously worked on criminal matters at the Antitrust Division
of the U.S. Department of Justice. She also interned for the U.S. Attorney’s
Office, the San Francisco District Attorney’s Office, and the American Civil
Liberties Union of Northern California.


        James Richardson represents consumers, employees, investors, and
others seeking to vindicate their rights and the public interest. Over nearly a
decade of practice, he has pursued complex cases involving antitrust
violations, investor fraud, corporate director self-dealing, and civil
rights. Jimmy’s practice is animated by his longstanding commitment to
using the law to protect the interests of everyday people against corporate
misconduct.

         A graduate of Harvard Law School, Jimmy worked at a noted
litigation firm in New York City before clerking for the Honorable Mary H.
Murguia of the U.S. Court of Appeals for the Ninth Circuit. He then
worked for the World Bank Group Sanctions Board, where he adjudicated
appeals of matters relating to corruption and fraud in international
development. Jimmy then served as a managing attorney at a national civil
rights firm, where he litigated landmark gender discrimination cases. Jimmy taught students about
literature and American culture at Duke University before attending law school.



GIRARDSHARPFIRMRESUME                                                           Page8of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 10 of 24 PageID #:689



      Trevor Tan focuses on consumer protection class actions and other
complex civil litigation, specializing in legal research and writing. He was
honored as a Rising Star by Super Lawyers beginning in 2019.

        Trevor has considerable experience working in judicial chambers.
Before joining Girard Sharp, he clerked for the Honorable Fernando M.
Olguin of the U.S. District Court for the Central District of California. Trevor
also clerked for Judges of the Los Angeles County Superior Court and the
court’s Appellate Division.

        Trevor received his J.D. from the University of Chicago Law School
in 2011. During law school, he was an extern for the Honorable George H.
Wu in the Central District of California and a law clerk with the Illinois
Attorney General. In addition, he served as a child advocate with the school’s immigrant child advocacy
clinic and worked on behalf of immigrant children from China. After law school, Trevor represented
unaccompanied minors in removal proceedings as a fellow at the Young Center for Immigrant
Children’s Rights.

       Trevor received his undergraduate degree with honors in political science from the University of
California, Irvine in 2006.

        Peter Touschner handles complex class action e-discovery matters
for the firm. Before joining Girard Sharp, Peter represented class members
harmed by Volkswagen’s emissions-related fraud, as well as insureds who
were charged inflated premiums due to the anticompetitive practices of a
hospital conglomerate.

       Peter previously worked as a Research Attorney at the Center for
Democracy and Technology, where he investigated deceptive online
advertising practices and evaluated proposed cybersecurity legislation.
During law school, Peter externed for U.S. District Judge Charles R.
Breyer and served as Senior Articles Editor for the Hastings Science and
Technology Law Journal.

       Tom Watts focuses his practice on complex antitrust litigation
against monopolists and other wrongdoers. Before joining the firm, Tom
clerked for the Honorable Jane Roth on the Third Circuit and the Honorable
Robert McDonald of the Maryland Court of Appeals, assisting in a wide
variety of appellate and state supreme court matters.

       Tom earned a J.D. and master’s in public policy magna cum laude
from Harvard Law School and Harvard Kennedy School. During law
school, he gained experience in litigation, appeals, and policy advocacy by
interning with the U.S. Department of Justice’s Civil Appellate Section,
Santa Clara County’s Impact Litigation and Social Justice Section, and
Public Advocates.



GIRARDSHARPFIRMRESUME                                                            Page9of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 11 of 24 PageID #:690



      Tom received his B.A. from the University of California, Berkeley, with High Distinction in
General Scholarship. He double majored in Classical Languages, in which he received High Honors,
and Astrophysics, for which he was the undergraduate commencement speaker.

       Erika Garcia handles complex e-discovery matters for the firm. She
is admitted to practice in California and New York.

       Before joining Girard Sharp, Erika worked at a large international
law firm with a focus on class action and commercial litigation as well as
regulatory investigations. She has negotiated and drafted numerous
confidentiality agreements in the mergers and acquisitions setting.

      Erika is fluent in Spanish and previously served as a volunteer
advocate in Ecuador for refugees from other Latin American countries.




       Sylvain Frayer, originally from France, obtained an LL.M., magna
cum laude, from Fordham University School of Law.

       Before joining Girard Sharp, Sylvain advised companies on privacy
compliance and transactional matters. He also led a government relations
team at a technology startup where he improved access to public records
data and advised on corporate and compliance issues.

         Sylvain specializes in analyzing corporate records in complex civil
litigation.




       Deirdre Roney earned her B.A. with honors from Mills College and
her J.D. with high honors from the George Washington Law School.

       Deirdre handles electronic discovery in consumer protection,
investment fraud, and other complex class actions. She previously focused
on securities and investment matters, contributing work to both litigation
and transactional projects.




GIRARDSHARPFIRMRESUME                                                         Page10of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 12 of 24 PageID #:691



Of Counsel


        Michael S. Danko is a renowned trial lawyer with more than 25
years of legal experience. Mike represents individuals who have suffered
catastrophic personal injuries, as well as families of wrongful death victims
in cases involving product defects, defective medications and medical
devices, airplane and helicopter accidents, and dangerous structures. He
has tried cases in state and federal courts throughout the country and has
won numerous eight-figure verdicts on behalf of his clients.

        Mike represents dozens of victims of a Pacific Gas & Electric gas line
explosion and serves on the Plaintiffs’ Steering Committee in a California state
coordinated proceeding San Bruno Fire Cases, JCCP No. 4648. He also serves on the Science Committee
for Plaintiffs in In re Yasmin and Yaz (Drospirenone) Marketing, Sales Practices and Products Liability
Litigation, MDL No. 2100.

      In 2009, Mike won a $15 million jury verdict for a client injured by a defective aircraft part,
which earned him a nomination for 2009 California Trial Lawyer of the Year by the Consumer
Attorneys of California.

       Mike’s trial advocacy has helped bring about significant reforms and changes to corporate
policies. As lead counsel in In re Deep Vein Thrombosis Litigation, MDL No. 1606 (N.D. Cal.), he
represented more than one hundred air travelers who suffered strokes, pulmonary emboli, or heart
attacks as a result of airline-induced blood clots. He developed theories of liability and proof
regarding the cause of his clients’ injuries that led to virtually every major air carrier advising air
travelers of the risks of deep vein thrombosis and measures to mitigate those risks. Mike also
represented parents of children who were injured or killed by a popular candy made by a foreign
manufacturer. His work in proving that the candy’s unusual ingredients and consistency made it a
choking hazard resulted in the candy being removed from Costco and Albertson’s stores nationwide,
and helped persuade the FDA to ban the candy from further import into the United States.

        Mike has been named a Northern California Super Lawyer each year since the award’s
inception in 2004. He is a Lawdragon 500 finalist. In 2010, Mike was named one of the Best Lawyers
in America. He is a member of the American Association for Justice, the Lawyer Pilots Bar
Association and the Consumer Attorneys of California, where he serves on the board of governors.
Mike received his A.B. degree from Dartmouth College, magna cum laude, in 1980, and earned his
J.D. from the University of Virginia School of Law in 1983.

       Kristine Keala Meredith is a trial attorney specializing in product liability litigation. Kristine
served as co-lead counsel with Michael Danko representing more than one hundred air travelers who
suffered strokes, pulmonary emboli, or heart attacks as a result of airline-induced blood clots in In re
Deep Vein Thrombosis Litigation, MDL No. 1606.




GIRARDSHARPFIRMRESUME                                                                Page11of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 13 of 24 PageID #:692




       Kristine served on the Law and Motion committee in In re Yasmin and
Yaz (Drospirenone) Marketing, Sales Practices and Products Liability Litigation,
MDL No. 2100, where she assisted in the successful opposition to 15 Daubert
motions in fewer than three weeks. Before she began representing plaintiffs,
Kristine worked on the national defense counsel teams for medical device
manufacturers in multi-district litigation including In re Silicone Gel Breast
Implants Product Liability Litigation, MDL No. 926, and In re Orthopedic Bone
Screw Product Liability Litigation, MDL No. 1014. She also represented doctors
and hospitals in defense of medical malpractice actions, where she worked
with some of the world's leading medical experts.

        In 2010, Kristine was named a Northern California Super Lawyer.
She is currently an officer of the American Association for Justice and the San Mateo County Trial
Lawyers Association. She is also a member of the San Francisco Trial Lawyers Association and the
Consumer Attorneys of California. She is a former chair of the Minority Issues Committee of the San
Francisco Bar Association Barrister Club.

       Kristine obtained her B.S. with honors from the University of California at Davis and was
awarded a scholarship to attend Brigham Young University’s J. Reuben Clark Law School. While in
law school, she was awarded the Distinguished Student Service Award and spent a semester at Howard
University Law School in Washington, D.C., as a member of the faculty/student diversity exchange.


 FAVORABLERESULTSANDSIGNIFICANTRECOVERIES

Privacy Violations

       In re Yahoo Mail Litigation, No. 5:13-cv-04980-LHK (N.D. Cal.). Girard Sharp represented
non-Yahoo email subscribers whose emails with Yahoo email subscribers were illegally intercepted
and scanned by Yahoo. The court certified a nationwide class for injunctive-relief purposes, issuing
an opinion that has been widely cited. 308 F.R.D. 577 (N.D. Cal. 2015). With cross-motions for
summary judgment fully briefed, the parties settled. Yahoo agreed to restructure its email delivery
architecture to ensure that incoming and outgoing email would no longer be intercepted while in
transit—bringing its email scanning practices into compliance with applicable law—and to disclose
its email scanning practices on its website. The court, in approving the settlement, noted that
“Class Counsel achieved these benefits only after several years of litigation,” which the court found
was conducted “in an effective and cost-efficient manner.” 2016 WL 4474612, at *10 (N.D. Cal.
Aug. 25, 2016).
        In re Lenovo Adware Litigation, MDL No. 2624 (N.D. Cal.). Girard Sharp is co-lead counsel
for a class of computer purchasers whose online activities were surreptitiously monitored by pre-
installed software. The undisclosed spyware degraded the computers’ performance, operating
continuously in the background as it analyzed browsing activity and injected ads into visited
webpages. The Honorable Ronald M. Whyte certified a nationwide indirect purchaser class for
trial. 2016 WL 6277245 (N.D. Cal. Oct. 27, 2016). After the defendants agreed to a non-


GIRARDSHARPFIRMRESUME                                                              Page12of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 14 of 24 PageID #:693



reversionary cash settlement, Girard Sharp helped design a claims process that allowed each
participating class member to choose between (1) completing a short online claim form to receive
an estimated $40 cash payment for every purchased computer, or (2) submitting receipts or other
documentation to recover sums actually expended as a result of the spyware being on the
computer, up to $750. The Honorable Haywood S. Gilliam granted final approval of the
settlement, see 2019 WL 1791420 (N.D. Cal. Apr. 24, 2019), and Girard Sharp continues to
supervise distribution of the fund.
        Corona v. Sony Pictures Entertainment, No. 2:14-cv-09600-RGK-SH (C.D. Cal.). Girard
Sharp served as co-lead counsel in a class action brought on behalf of 15,000 current and former
employees of Sony Pictures Entertainment following a cyberattack attributed to North Korean
intelligence as retaliation for release of the film The Interview. In April 2016, the court approved a
class settlement that reimbursed actual losses in full and provided extended credit monitoring—a
structure adopted in subsequent data breach settlements.
        In re The Home Depot, Inc. Customer Data Security Breach Litigation, MDL No. 2583 (N.D.
Ga.). The Honorable Thomas W. Thrash, Jr. appointed Girard Sharp to the Plaintiffs’ Executive
Committee in this MDL arising from a breach of Home Depot customers’ credit and debit card
information. Under the court-approved settlement, class members with documented claims could
receive up to $10,000, and the defendant paid an additional $6.5 million to provide 18 months of
identity monitoring services for the benefit of class members. 2016 WL 6902351, at *4 (N.D. Ga.
Aug. 23, 2016). Judge Thrash described the settlement as “an outstanding result for the Class in a
case with a high level of risk,” id. at *5, and further noted that “Class Counsel obtained an
exceptional result . . . .” 2017 WL 9605208, at *1 (N.D. Ga. Aug. 1, 2017).
        In re Target Corp. Customer Data Security Breach Litigation, MDL No. 2522 (D. Minn.).
Girard Sharp served on the Plaintiffs’ Steering Committee representing consumers whose personal
and financial information was compromised in a breach of Target’s point-of-sale systems. After
plaintiffs defeated Target’s motion to dismiss, see 66 F. Supp. 3d 1154 (D. Minn. 2014), the parties
agreed to a class settlement that was approved by the MDL court and upheld on appeal, see 892
F.3d 968 (8th Cir. 2018). The settlement requires changes to Target’s information security practices
and delivered cash recoveries to class members under a simplified claim procedure.

        In re Experian Data Breach Litigation, No. 15-01592 (C.D. Cal.). Girard Sharp serves on the
Plaintiffs’ Steering Committee in this litigation arising out of a breach of Experian’s electronic
systems than compromised names, addresses, and social security numbers of T-Mobile subscribers.
The Honorable Andrew J. Guilford in 2019 granted final approval of a settlement that established
a $22 million fund and provided identity theft protection services for the benefit of class members.

       In re Adobe Systems, Inc. Privacy Litigation, No. 5:13-cv-05226-LHK (N.D. Cal.). Girard
Sharp was appointed as lead counsel in this consolidated litigation on behalf of consumers asserting
privacy and consumer fraud claims arising from a 2013 data breach. Girard Sharp obtained a
pivotal ruling when the court denied Adobe’s motion to dismiss for lack of standing, ruling that the
Supreme Court’s decision in Clapper v. Amnesty International USA, 133 S. Ct. 1138 (2013), did not
change existing standing jurisprudence. 66 F. Supp. 3d 1197 (N.D. Cal. 2014). Before this ruling,
many data breach defendants had obtained dismissals for lack of standing based on Clapper. The
Adobe ruling has been followed by a number of courts, including the Seventh Circuit Court of
Appeals in Remijas v. Neiman Marcus Group, LLC. 794 F.3d 688, 693–94 (7th Cir. 2015).


GIRARDSHARPFIRMRESUME                                                                 Page13of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 15 of 24 PageID #:694



        Prather v. Wells Fargo Bank, N.A., No. 17-cv-00481 (N.D. Ill.). Girard Sharp served as co-
lead counsel in an action alleging that Wells Fargo used an automatic telephone dialing system to
repeatedly call the cellular phone numbers of persons with no prior affiliation with Wells Fargo.
On December 10, 2019, the Honorable Manish S. Shah of the Northern District of Illinois granted
final approval of a settlement that established a fund of $17,850,000 for class members.

        Whitaker v. Health Net of California, Inc., No. 2:11-cv-00910-KJM-DAD (E.D. Cal.); Shurtleff
v. Health Net of California, Inc., No. 34-2012-00121600-CU-CL (Cal. Super Ct. Sacramento Cty.).
Girard Sharp served as co-lead counsel in this patient privacy action. On June 24, 2014, the court
granted final approval of a settlement that provided class members with credit monitoring,
established a $2 million fund to reimburse consumers for related identity theft incidents, and required
material upgrades to and monitoring of Health Net’s information security protocols.

       In re Sony BMG CD Technologies Litigation, No.1:05-cv-09575-NRB (S.D.N.Y.). Girard
Sharp served as co-lead counsel for a class of consumers who alleged that Sony BMG incorporated
“Digital Rights Management” software into its music CDs, violating the Computer Fraud and
Abuse Act, 18 U.S.C. § 1030 et seq., and rendering the consumers’ computers vulnerable to viruses
and spyware. The firm negotiated a settlement that required Sony BMG to promptly recall all
affected CDs and provide “clean” CDs and cash to class members.

        In re Countrywide Financial Corp. Customer Data Security Breach Litigation, MDL No. 1988
(W.D. Ky.). Girard Sharp served on the Plaintiffs’ Executive Committee representing a class of
millions of actual and potential customers of Countrywide whose personal information was stolen
by a former Countrywide employee and then sold to other mortgage lenders. The class settlement
approved by the court provided for free credit monitoring, reimbursement of out-of-pocket expenses
incurred as a result of the theft, and reimbursement of up to $50,000 per class member for identity
theft losses.

        Smith v. Regents of the University of California, San Francisco, No. RG-08-410004 (Cal.
Super Ct. Alameda Cty.). Girard Sharp represented a patient who alleged that UCSF’s disclosure
of its patients’ medical data to outside vendors violated California’s medical privacy law. The firm
succeeded in negotiating improvements to UCSF’s privacy procedures on behalf of a certified class
of patients of UCSF Medical Center. In approving the stipulated permanent injunction, the
Honorable Stephen Brick found that “Smith has achieved a substantial benefit to the entire class
and the public at large.”

Deceptive Trade Practices

        In re Hyundai and Kia Horsepower Litigation, No. 02CC00287 (Cal. Super. Ct. Orange Cty.).
Girard Sharp served as lead counsel in this coordinated nationwide class action against Hyundai for
falsely advertising the horsepower ratings of more than 1 million vehicles over a ten-year period. The
case was aggressively litigated on both sides over several years. In all, over 850,000 Hyundai vehicle
owners received notice of the settlement, which was valued at $125 million and which provided cash
and other benefits to class members.




GIRARDSHARPFIRMRESUME                                                              Page14of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 16 of 24 PageID #:695



       In re Chase Bank USA, N.A. “Check Loan” Contract Litigation, No. 09-2032 (N.D. Cal.).
Girard Sharp and several other firms led this nationwide class action alleging deceptive marketing
and loan practices by Chase Bank USA, N.A. After certifying a nationwide class, the Honorable
Maxine M. Chesney granted final approval of a $100 million settlement benefiting Chase
cardholders.

        In re Hyundai and Kia Fuel Economy Litigation, No. 2:13-ml-2424 (C.D. Cal.). In a lawsuit
alleging false advertising in connection with the fuel efficiency of various Hyundai and Kia models,
the firm served as liaison counsel and in that capacity regularly reported to the court and
coordinated a wide-ranging discovery process. The case resulted in a nationwide class action
settlement with an estimated value of up to $120 million.

        In re Providian Credit Card Cases, J.C.C.P. No. 4085 (Cal. Super. Ct. San Francisco Cty.).
Girard Sharp served as court-appointed co-lead counsel in this nationwide class action brought on
behalf of Providian credit-card holders. The suit alleged that Providian engaged in unlawful, unfair
and fraudulent business practices in connection with marketing and assessing fees for its credit cards.
The Honorable Stuart Pollack approved a $105 million settlement, plus injunctive relief—one of the
largest class action recoveries in consumer credit-card litigation.

        In re MCI Non-Subscriber Telephone Rates Litigation, MDL No. 1275 (S.D. Ill.). Girard Sharp
served as co-lead counsel and recovered an $88 million settlement for MCI telephone subscribers
who were charged rates and surcharges applicable to non-subscribers instead of the lower advertised
rates. In approving the settlement, the Honorable David Herndon highlighted “the complexity of the
issues involved; the vigorous opposition Plaintiffs’ counsel faced from sophisticated and well-funded
Defendants represented by skilled counsel; the achievement of a very large cash settlement fund
under these conditions”; and the “design and implementation of a computerized claims process,
which appears to have been highly successful.” Daniel Girard argued the key motions in the case
and designed the claim procedure.

        Skold v. Intel Corp., No. 1-05-CV-039231 (Cal. Super. Ct., Santa Clara Cty.). Girard
Sharp represented Intel consumers through a decade of hard-fought litigation, ultimately
certifying a nationwide class under an innovative “price inflation” theory and negotiating a
settlement that provided refunds and $4 million in cy pres donations. In approving the settlement,
Judge Peter Kirwan wrote: “It is abundantly clear that Class Counsel invested an incredible amount
of time and costs in a case which lasted approximately 10 years with no guarantee that they would
prevail. . . . Simply put, Class Counsel earned their fees in this case.”

       Steff v. United Online, Inc., No. BC265953, (Los Angeles Super. Ct.). This nationwide class
action was brought against NetZero, Inc. and its parent, United Online, Inc. by former NetZero
customers. Plaintiffs alleged that defendants falsely advertised their internet service as unlimited
and guaranteed for a specific period of time. The Honorable Victoria G. Chaney of Los Angeles
Superior Court granted final approval of a settlement that provided full refunds to customers whose
services were cancelled, and which also placed restrictions on Defendants’ advertising.

       Stoddard v. Advanta Corp., No. 97C-08-206-VAB (Del. Super. Ct.). This nationwide class
action was brought on behalf of cardholders who were promised a fixed APR for life in connection
with balance transfers, but whose APR was then raised pursuant to a notice of change in terms. The

GIRARDSHARPFIRMRESUME                                                              Page15of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 17 of 24 PageID #:696



Honorable Vincent A. Bifferato appointed the firm as co-lead counsel and approved a $7.25 million
settlement.

        Khaliki v. Helzberg’s Diamond Shops, Inc., No. 11-0010-CV-W-NKL (W.D. Mo.). Girard
Sharp and co-counsel represented consumers who alleged deceptive marketing in connection with
the sale of princess-cut diamonds. The court approved a favorable settlement, recognizing “that Class
Counsel provided excellent representation” and obtained “a favorable result relatively early in the
case, which benefits the Class while preserving judicial resources.” The court further recognized that
“Class Counsel faced considerable risk in pursuing this litigation on a contingent basis, and obtained
a favorable result for the class given the legal and factual complexities and challenges presented.”

       In re Tyson Foods Inc., Chicken Raised Without Antibiotics Consumer Litigation, No. RDB- 08-
1982 (D. Md.). Girard Sharp served as Class Counsel on behalf of consumers who purchased
chicken products misleadingly labeled as having been “raised without antibiotics.” After discovery,
counsel negotiated a cash settlement that required Tyson Foods to pay class members and make
substantial cy pres contributions to food banks.

Defective Products

        Weeks v. Google LLC, No. 18-cv-00801-NC (N.D. Cal.). Girard Sharp served as co-lead
counsel representing owners of Google Pixel and Pixel XL smartphones. The lawsuit alleged that a
defect in the Google phones caused the microphones to fail; as a result, users were unable to make
calls, dictate texts, record audio, search the web with voice command, or use the advertised Google
Assistant feature. On December 6, 2019, the court approved a $7.25 million settlement for the class
that it deemed “excellent.”
        In re Nexus 6P Products Liability Litigation, No. 5:17-cv-02185-BLF (N.D. Cal). Girard Sharp
was appointed as co-lead counsel in a class action alleging that Nexus 6P smartphones suffer from a
defect that renders the phones inoperable through an endless boot-loop cycle and an accelerated
battery drain that causes the phones to shut off prematurely. On November 11, 2019, the Honorable
Beth L. Freeman approved a $9.75 million class settlement, stating in part that “Class counsel has
extensive experience representing plaintiffs and classes in complex litigation and consumer class
actions. . . . [T]he quality of their work is reflected in the results achieved for the class.” 2019 WL
6622842, at *10, *12 (N.D. Cal. Nov. 12, 2019).
       In re iPod Cases, JCCP No. 4355 (Cal. Super. Ct. San Mateo Cty.). Girard Sharp, as court-
appointed co-lead counsel, negotiated a settlement that provided warranty extensions, battery
replacements, cash payments, and store credits for class members who experienced battery failure. In
approving the settlement, the Honorable Beth L. Freeman wrote that Girard Sharp attorneys are
“extremely well qualified” and negotiated a “significant and substantial benefit” for the class.

        Sugarman v. Ducati North America, Inc., No. 5:10-cv-05246-JF (N.D. Cal.). The firm served as
class counsel on behalf of owners of Ducati motorcycles whose fuel tanks degraded and deformed
due to incompatibility with the motorcycles’ fuel. In January 2012, the Honorable Jeremy D. Fogel
approved a settlement that provided an extended warranty and repairs, commenting: “The Court
recognizes that class counsel assumed substantial risks and burdens in this litigation. Representation
was professional and competent; in the Court’s opinion, counsel obtained an excellent result for the

GIRARDSHARPFIRMRESUME                                                               Page16of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 18 of 24 PageID #:697



class.” 2012 WL 113361, at *6 (N.D. Cal. Jan. 12, 2012).

        Parkinson v. Hyundai Motor America, No. CV 8:06-0345 (C.D. Cal.). Girard Sharp served as
class counsel in this class action involving allegations that the flywheel and clutch system in certain
Hyundai vehicles was defective. After achieving nationwide class certification, Girard Sharp
negotiated a settlement that provided from 50% to 100% in reimbursement to class members for their
repairs, depending on their vehicle’s mileage at the time of repair. The settlement also provided full
reimbursement for rental car expenses for class members who rented a vehicle while flywheel or
clutch repairs were being performed. After approving the settlement, the court wrote, “Perhaps the
best barometer of . . . the benefit obtained for the class . . . is the perception of class members
themselves. Counsel submitted dozens of letters from class members sharing their joy, appreciation,
and relief that someone finally did something to help them.” 796 F. Supp. 2d 1160, 1175 (C.D. Cal.
2010).

       In re Medtronic, Inc. Implantable Defibrillators Products Liability Litigation, MDL No. 1726 (D.
Minn.). Girard Sharp served on the discovery and law committees and performed briefing,
discovery, and investigative work in this lawsuit that followed a February 2005 recall of certain
models of Medtronic implantable cardioverter defibrillator devices. The controversy was resolved for
$75 million.

       Browne v. American Honda Motor Co., Inc., No. CV 09-06750 (C.D. Cal.). Girard Sharp
served as co-lead counsel representing plaintiffs who alleged that about 750,000 Honda Accord and
Acura TSX vehicles had brake pads that wore out prematurely. Girard Sharp negotiated, and the
court approved, a settlement valued at $25 million that provided reimbursements to class members
and made improved brake pads available.

        In re General Motors Dex-Cool Cases, No. HG03093843 (Cal. Super Ct. Alameda Cty.). These
class actions alleged that General Motors’ Dex-Cool engine coolant damaged certain vehicles’
engines and formed a rusty sludge that caused vehicles to overheat. After consumer classes were
certified in both Missouri and California, General Motors agreed to pay cash to class members
nationwide. On October 27, 2008, the California court granted final approval of the settlement.

       Roy v. Hyundai Motor America, No. SACV 05-483-AHS (C.D. Cal.). Girard Sharp served as
court-appointed co-lead counsel in this nationwide class action alleging a defect in the air-bag
system in Hyundai Elantra vehicles. Girard Sharp helped negotiate a settlement under which
Hyundai agreed to repair the air-bag systems in the vehicles it sold and leased to class members.
Hyundai also agreed to reimburse class members for transportation expenses and administer an
alternative dispute resolution program for trade-ins and buy-backs. In approving the settlement, the
Honorable Alicemarie H. Stotler described the settlement as “pragmatic” and a “win-win” for all
concerned.

Other Consumer Protection Matters

       Larson v. John Hancock Life Insurance Company (U.S.A.), No. RG16813803 (Cal. Super. Ct.
Alameda Cty.). Girard Sharp served as liaison counsel in this certified class action on behalf of
universal life insurance policyholders alleging John Hancock overcharged more than 100,000 of its


GIRARDSHARPFIRMRESUME                                                              Page17of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 19 of 24 PageID #:698



insureds, depriving them of the full value of the premiums they paid over time. On May 8, 2018,
the Honorable Brad Seligman granted final approval of a $59 million settlement.

         In re America Online Spin-Off Accounts Litigation, MDL No. 1581 (C.D. Cal.). Girard Sharp
served as court-appointed co-lead counsel in this nationwide class action on behalf of America
Online subscribers who were billed for a second account without their knowledge or consent. The
litigation settled for $25 million and changes in AOL’s billing and account practices.

       Mitchell v. American Fair Credit Association, No. 785811-2 (Cal. Super. Ct. Alameda Cty.);
Mitchell v. Bankfirst, N.A., No. C-97-1421-MMC (N.D. Cal.). This class action was brought on
behalf of California members of the American Fair Credit Association (AFCA). Plaintiffs alleged
that AFCA operated an illegal credit repair scheme. The Honorable James Richman certified the
class and appointed the firm as class counsel. In February 2003, the Honorable Ronald Sabraw of
Alameda County Superior Court and the Honorable Maxine Chesney of the Northern District of
California granted final approval of settlements valued at over $40 million.

         In re Mercedes-Benz Tele Aid Contract Litigation, MDL No. 1914, CV No. 07-2720-DRD
(D.N.J.). Girard Sharp served as co-lead class counsel on behalf of consumers whose vehicles’
navigation systems were on the verge of becoming obsolete. Counsel obtained nationwide class
certification before negotiating a settlement valued at up to $50 million. In approving the
settlement, the court acknowledged that the case “involved years of difficult and hard-fought
litigation by able counsel on both sides” and that “the attorneys who handled the case were
particularly skilled by virtue of their ability and experience.” 2011 WL 4020862, at *4, *8 (D.N.J.
Sept. 9, 2011).

       In re LookSmart Litigation, No. 02-407778 (Cal. Super. Ct. San Francisco Cty.). This
nationwide class action was brought against LookSmart, Ltd. on behalf of consumers who paid an
advertised “one time payment” to have their websites listed in LookSmart’s directory, only to be
charged additional fees to continue service. The court granted final approval of a class settlement
valued at approximately $20 million that provided cash and other benefits.

        In re America Online, Inc. Version 5.0 Software Litigation, MDL No. 1341 (S.D. Fla.). Girard
Sharp served as co-lead counsel in this MDL involving 45 centralized actions. The case alleged
violations of state consumer protection statutes, the Computer Fraud and Abuse Act, and federal
antitrust laws arising from AOL’s distribution of its Version 5.0 software upgrade. The Honorable
Alan S. Gold granted final approval of a $15.5 million settlement.

        In re PayPal Litigation, No. C-02-1227-JF (PVT) (N.D. Cal.). Girard Sharp served as co-lead
counsel in this nationwide class action alleging violations of California consumer protection statutes
and the Electronic Funds Transfer Act (EFTA). Plaintiffs alleged that PayPal unlawfully restricted
access to consumers’ PayPal accounts. On September 24, 2004, Judge Fogel granted final approval
of a settlement valued at $14.35 million in cash and returned funds, plus injunctive relief to ensure
compliance with the EFTA.

       Powers Law Offices, P.C. v. Cable & Wireless USA, Inc., No. 99-CV-12007-EFH (D. Mass).
Girard Sharp prosecuted this class action on behalf of cable and wireless subscribers who were
overcharged for recurring fees. The court granted final approval of an $8 million settlement, and the

GIRARDSHARPFIRMRESUME                                                              Page18of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 20 of 24 PageID #:699



bankruptcy court approved a 30% distribution from the unsecured creditors’ fund of bankruptcy
liquidation proceeds.

         Lehman v. Blue Shield of California, No. CGC-03-419349 (Cal. Super. Ct. San Francisco
Cty.). In this class action charging Blue Shield with having illegally modified the risk-tier structure
of its individual and family health care plans, Girard Sharp negotiated a $6.5 million settlement on
behalf of current and former Blue Shield subscribers in California. The Honorable James L.
Warren granted final approval of the settlement in March 2006.

       Telestar v. MCI, Inc., No. C-05-Civ-10672-JGK (S.D.N.Y). This class action was brought on
behalf of MCI commercial subscribers who were charged both interstate and intrastate fees for the
same frame relay on prorate line service during the same billing period. On April 17, 2008, the
Honorable John G. Koeltl approved a favorable cash settlement.

        Wixon v. Wyndham Resort Development Corp., No. C-07-02361 JSW (BZ) (N.D. Cal.).
Girard Sharp served as class and derivative counsel in this litigation against a timeshare developer
and the directors of a timeshare corporation for violations of California law. Plaintiffs alleged that
the defendants violated their fiduciary duties by taking actions for the financial benefit of the
timeshare developer to the detriment of the owners of timeshare interests. On September 14, 2010,
the district court approved a settlement of the derivative claims.

        Berrien v. New Raintree Resorts, LLC, No. CV-10-03125 CW (N.D. Cal.); Benedict v.
Diamond Resorts Corporation, No. CV 12-00183-DAE (D. Hawaii). Girard Sharp pursued these
actions on behalf of timeshare owners, challenging the imposition of unauthorized “special
assessment” fees. The court in each case approved a favorable settlement of the claims asserted on
behalf of class members who were charged the fee.

       Allen Lund Co., Inc. v. AT&T Corporation, No. C 98-1500-DDP (C.D. Cal.). This class action
was brought on behalf of small businesses whose long-distance service was switched to Business
Discount Plan, Inc. The Honorable Dean D. Pregerson appointed Girard Sharp as class counsel, and
thereafter approved a settlement providing full cash refunds and free long-distance telephone service.

       Mackouse v. The Good Guys – California, Inc., No. 2002-049656 (Cal. Super Ct. Alameda Cty.).
This nationwide class action against The Good Guys and its affiliates alleged violations of the Song-
Beverly Consumer Warranty Act and other California consumer protection laws. Plaintiff alleged
that The Good Guys failed to honor contracts that it offered for sale to customers in exchange for
protection of a purchase after the manufacturer’s warranty expired. On May 9, 2003, the Honorable
Ronald M. Sabraw granted final approval of a settlement providing cash refunds or services at a
class member’s election.

       In re H&R Block Express IRA Litigation, MDL No. 1786 (W.D. Mo.). Girard Sharp served as
co-lead counsel in this MDL involving H&R Block’s marketing and sale of its “Express IRA”
investment products. The firms negotiated a settlement in coordination with the New York
Attorney General that delivered more than $19 million in cash to class members—resulting in a full
recovery for consumers—as well as non-cash benefits entitling Express IRA holders to convert their
investments to alternative IRAs with lower fees.



GIRARDSHARPFIRMRESUME                                                                Page19of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 21 of 24 PageID #:700



Securities and Financial Fraud

       Daccache v. Raymond James Financial, Inc., No. 1:16-cb-21575-FAM (S.D. Fla.). Girard
Sharp served as a member of the leadership team representing investors in various Jay Peak EB-5
Immigrant Investor Program project offerings. The investors’ funds were diverted and
misappropriated instead of being applied to the intended project to develop the area surrounding the
Jay Peak Ski Resort. In June 2017, the court approved a settlement of $150 million for the investors.
       In re Oppenheimer Rochester Funds Group Securities Litigation, No. 09-md-02063-JLK (D.
Colo). Girard Sharp represented investors who were misled by the Oppenheimer California
Municipal Bond Fund about the investment risks associated with the fund’s holdings. On
November 6, 2017, the Honorable John L. Kane approved a $50.75 million settlement for the
investors.
       In re Sears Holdings Corporation Stockholder and Derivative Litigation, Consolidated C.A. No.
11081-VCL (Del. Ch.). Girard Sharp served as co-lead counsel on behalf of the company in this
derivative suit charging CEO and majority owner Edward S. Lampert and other directors with
depriving stockholders of the full value of 266 of Sears Holdings’ most valuable properties. Girard
Sharp obtained a $40 million settlement for Sears Holdings Corporation in the Court of Chancery.
         In re Digex, Inc. Shareholder Litigation, Consol. No. 18336 (Del. Ch.). Girard Sharp
represented the Kansas Public Employees Retirement System, one of two institutional lead plaintiffs
in this lawsuit; minority stockholders of Digex, Inc. sued to enjoin MCI WorldCom’s planned
acquisition of a controlling interest in Digex via a merger with Intermedia Communications, Inc.
A settlement approved by the Delaware Chancery Court secured $165 million in MCI WorldCom
stock and $15 million in cash for Digex shareholders, as well as non-cash benefits valued at $450
million.

        Billitteri v. Securities America, Inc., No. 3:09-cv-01568-F (N.D. Tex.). Girard
Sharp served as lead counsel in an action against broker-dealer Securities America, Inc. and its
corporate parent, Ameriprise, Inc. in connection with sales of investments in the Provident
Royalties and Medical Capital investment schemes. Daniel Girard coordinated negotiations
resulting in a $150 million settlement, with $80 million allocated to class plaintiffs represented by
Girard Sharp and $70 million allocated to individual investors who had initiated arbitration
proceedings. The settlements returned over 40% of investment losses.

        In re Lehman Brothers Equity/Debt Securities Litigation, No. 08-Civ-5523 (S.D.N.Y.). Girard
Sharp was appointed class counsel for a certified class of retail investors in structured products sold
by UBS Financial Services, Inc., following the collapse of Lehman Brothers Holdings, Inc. in the
largest bankruptcy in American history. The plaintiffs alleged that UBS misrepresented Lehman’s
financial condition and failed to disclose that the “principal protection” feature of many of the
notes depended upon Lehman’s solvency. Girard Sharp negotiated a settlement that established a
$120 million fund to resolve these claims.

        In re Prison Realty Securities Litigation, No. 3:99-0452 (M.D. Tenn.). Girard Sharp served as
co- lead counsel in this securities class action brought against a real estate investment trust and its
officers and directors relating to a merger between Corrections Corporation of America and CCA

GIRARDSHARPFIRMRESUME                                                                Page20of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 22 of 24 PageID #:701



Prison Realty Trust. The court approved a settlement for over $120 million in cash and stock.

       In re American Express Financial Advisors Securities Litigation, No. 04-cv-01773-DAB
(S.D.N.Y.). Girard Sharp served as co-lead counsel in this class action on behalf of individuals
who bought financial plans and invested in mutual funds from American Express Financial
Advisors. The case alleged that American Express steered its clients into underperforming “shelf
space funds” to reap kickbacks and other financial benefits. The court granted final approval of a
settlement providing $100 million in cash and other relief.

       Scheiner v. i2 Technologies, Inc., No. 3:01-CV-418-H (N.D. Tex.). Girard Sharp represented
the lead plaintiff—the Kansas Public Employees Retirement System—and served as co-lead counsel
on behalf of investors in i2 Technologies. The Honorable Barefoot Sanders approved cash
settlements for $88 million from the company, its officers, and its former auditor Arthur Andersen.
As part of the settlement, i2 agreed to significant corporate governance reforms.

        In re Peregrine Financial Group Customer Litigation, No. 415546 (Cal. Super. Ct. S.F. Cty.).
Girard Sharp served as co-lead counsel for futures and commodities investors who lost millions of
dollars in the collapse of Peregrine Financial Group, Inc. The case produced settlements with
JPMorgan Chase & Co. and U.S. Bank totaling approximately $60 million.

       CalSTRS v. Qwest Communications, No. 415546 (Cal. Super. Ct. S.F. Cty.). Girard Sharp
represented the California State Teachers Retirement System in this opt-out securities fraud case
against Qwest Communications, Inc. and certain of its officers and directors, as well as its outside
auditor Arthur Andersen. The case resulted in a precedent-setting $45 million settlement for
California schoolteachers.

        In re SLM Corp. Securities Litigation, No. 08-Civ-1029-WHP (S.D.N.Y). Girard Sharp
served as lead counsel representing investors of SLM Corporation who alleged Sallie Mae, the
leading provider of student loans in the United States, misled the public about its financial
performance in order to inflate the company’s stock price. After achieving nationwide class
certification, Girard Sharp negotiated a settlement that established a $35 million fund to resolve the
investors’ claims.

        In re Winstar Communications Securities Litigation, No. 01 Civ. 11522 (S.D.N.Y.). Girard
Sharp represented Allianz of America, Inc., Fireman’s Fund and other large private institutional
investors against Grant Thornton and other defendants on claims arising out of plaintiffs’
investments in Winstar Communications, Inc. The firm achieved a settlement on the eve of trial that
provided a recovery rate over 30 times higher than what class members received in a related class
action. After deduction of attorneys’ fees, the fund returned 78.5% of potentially recoverable losses.

        In re Oxford Tax Exempt Fund Securities Litigation, No. WMN-95-3643 (D. Md.). Girard
Sharp served as co-lead counsel in class and derivative litigation brought on behalf of a real estate
limited partnership with assets of over $200 million. The parties reached a settlement providing for
exempt issuance of securities under section 3(a)(10) of the Securities Act of 1933, public listing of
units, and additional benefits valued at over $10 million.

       Calliott v. HFS, Inc., No. 3:97-CV-0924-L (N.D. Tex.). Girard Sharp intervened on behalf of


GIRARDSHARPFIRMRESUME                                                               Page21of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 23 of 24 PageID #:702



an institutional client in this securities class action arising out of the bankruptcy of Amre, Inc., a
seller of home remodeling and repair services. After being designated lead counsel under the Private
Securities Litigation Reform Act, Girard Sharp negotiated and obtained court approval of
settlements totaling $7.3 million.

       In re Towers Financial Corporation Noteholders Litigation, MDL No. 994 (S.D.N.Y.). This class
action was brought against promoters and professionals linked to a failed investment scheme that the
SEC described at the time as being the “largest Ponzi scheme in U.S. history.” The case resulted in
$6 million in partial settlements and a $250 million judgment entered against four senior Towers
executives. Girard Sharp served as liaison counsel and as a Plaintiffs’ Executive Committee member.
The court stated that “class counsel—particularly plaintiffs’ liaison counsel, Daniel Girard—has
represented the plaintiffs diligently and ably in the several years that this litigation has been before
me.” 177 F.R.D. 167, 171 (S.D.N.Y. 1997).

Mass Tort

       In re USC Student Health Center Litigation, No. 2:18-cv-04258-SVW-GJS (C.D. Cal.).
Girard Sharp served as co-lead counsel for a class of women who alleged they were sexually
assaulted or molested by a USC gynecologist. The court in February 2020 approved a settlement
for $215 million that also secured comprehensive injunctive relief at the university.
       In re Actos (Pioglitazone-Products Liability Litigation, MDL No. 2299 (W.D. La.). Girard
Sharp lawyers were appointed to the Plaintiffs’ Steering Committee and served on the Daubert
and Legal Briefing Committees in this MDL. A $2.37 billion global settlement was achieved.

        In re Yasmin and Yaz (Drospirenone) Marketing, Sales, Practices and Products Liability
Litigation, MDL No. 2385 (S.D. Ill.). Girard Sharp lawyers were appointed to the Plaintiffs’
Steering Committee and served as Co-Chair of the Plaintiffs’ Law and Briefing Committee in this
MDL that produced settlements worth approximately $1.6 billion.

       In re Pradaxa (Dabigatran Etexilate) Products Liability Litigation, MDL No. 2385 (S.D. Ill.).
Girard Sharp lawyers were appointed to the Plaintiffs’ Steering Committee in mass tort litigation
that culminated in settlements worth approximately $650 million.

Antitrust

         In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL No. 1827 (N.D. Cal.). The firm served
as liaison counsel for the direct purchaser plaintiffs and certified direct purchaser class in this
multidistrict antitrust litigation against makers of LCD screens alleging a far-reaching conspiracy to
raise, fix and maintain prices. The direct purchasers achieved settlements of more than $400 million.

      In re Lidoderm Antitrust Litigation, No. 14-md-02521 (N.D. Cal.). Girard Sharp lawyers were
appointed co-lead counsel in a class action on behalf of end-purchasers of the prescription drug
Lidoderm who alleged that two drug companies, Endo Pharmaceuticals and Teikoku Pharma,
unlawfully paid a third, Watson Pharmaceuticals, to delay the launch of more affordable generic


GIRARDSHARPFIRMRESUME                                                               Page22of23
     Case: 1:20-cv-04699 Document #: 44-2 Filed: 09/08/20 Page 24 of 24 PageID #:703



Lidocaine patches. The firm secured a $104.75 million settlement on the eve of trial.

        In re Aggrenox Antitrust Litigation, No. 14-md-2516 (D. Conn.). Girard Sharp served on the
Plaintiffs’ Executive Committee in this “pay-for-delay” litigation accusing Teva Pharmaceuticals
USA, Inc. and Boehringer Ingelheim Pharmaceuticals, Inc. of illegally agreeing to keep generic
Aggrenox off the market. The case settled for $54 million.

        In re Solodyn Antitrust Litigation, No. 14-md-2503 (D. Mass.). The firm served on the
Plaintiffs’ Executive Committee in this action alleging that Medicis Pharmaceuticals and several
generic drug manufacturers conspired to monopolize the market for the acne drug Solodyn. The
case settled for over $40 million in cash.

       In re Natural Gas Antitrust Cases I, II, III and IV, J.C.C.P. No. 4221 (Cal. Super. Ct. San
Diego Cty.). Girard Sharp served on the leadership team in coordinated antitrust litigation against
numerous natural gas companies for manipulating the California natural gas market. The firm
helped achieve settlements of nearly $160 million.

Government Reform

         Paeste v. Government of Guam, No. 11-cv-0008 (D. Guam) (Marshall, J.). Girard Sharp
and co-counsel served as class counsel in litigation against the Government of Guam on behalf
of Guam taxpayers for chronic late payment of income tax refunds. After obtaining certification
of a litigation class, the plaintiffs prevailed at summary judgment and obtained a permanent
injunction reforming Guam’s administration of tax refunds. The Ninth Circuit affirmed the
injunction, and the Supreme Court denied certiorari. 798 F.3d 1228 (9th Cir. 2015), cert. denied,
136 S. Ct. 2508 (2016).

        Ho v. San Francisco Unified School District, No. C-94-2418-WHO (N.D. Cal.). This civil rights
action was brought on behalf of a certified class of San Francisco public school students of Chinese
descent to terminate racial and ethnic quotas imposed under a 1983 desegregation consent decree.
See Ho v. San Francisco Unified Sch. Dist., 965 F. Supp. 1316 (N.D. Cal. 1997), aff’d, 147 F.3d 854 (9th
Cir. 1998); see also 143 Cong. Rec. S6097, 6099 (1997) (statement of Senator Hatch noting testimony
of a class representative before the Senate Judiciary Committee).




GIRARDSHARPFIRMRESUME                                                               Page23of23
